TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 8, 2021



                                      NO. 03-21-00477-CV


                  Chris Paladino and 4013 Clawson Road, LLC, Appellants

                                                 v.

                                     City of Austin, Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE BYRNE, JUSTICE TRIANA, AND JUSTICE KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 7, 2021. Appellants have

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.